                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
CALVIN B. JAMES,                          )
                                          )
     Plaintiff,                           )
                                          )
v.                                        )         CV419-031
                                          )
UNITED STATES DISTRICT COURT,             )
                                          )
     Defendant.                           )
                                      ġ
                                 ORDER

     Plaintiff Calvin James has submitted a second handwritten version

of the Court’s form motion to proceed in forma pauperis (IFP),

complaining that because he needs a personal copy he cannot return the

Court’s form. Doc. 5. Asking plaintiff to complete a court-provided form

is not a ploy to “hinder” plaintiff or “play[ ] juvenile mind games,” as he

suggests. Id. It is merely to build a complete, and legible, record.

     To enable James to comply with the Court’s unambiguous order, the

Clerk is DIRECTED to send two blank copies of the Court’s IFP form.
James is ORDERED to complete one and return it to this Court within

14 days.

     SO ORDERED, this 1st day
                            yoof March,
                                  a c , 2019.
                                         0 9.

                              ______________________________
                                ____________________________
                              CHRISTOPHER
                                RISTO   R L.
                                   T PHER
                                       ER L RAY
                              UNITED
                                ITED STATES MAGISTRATE JUDG
                                                        UDGE
                              SOUTHERN DISTRICT OF GEORGIA




                                 2
